Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group 33 in the reply filed on 10/28/2022, further electing species SEQ ID NO:  60, 84, 50, 75, 34 and 35, 62, and 58 is acknowledged.
Claims 23 and 87 are withdrawn from prosecution because the recite only non-elected embodiments.  
The embodiment in claim 1 which recites the GADPH oligomers is withdrawn because applicant elected mecA/mecC oligomers as the oligomers “in addition” to the MREJ primer pair. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 137 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	The newly added claim is indefinite when it recites “the sequences of the SEQ ID NO” because the claim 1 does not actually require any sequence, per se, it only identifies sequences to which oligomers must hybridize.  Furthermore, the only SEQ ID NO: recited in claim 1 do not appear to have any cytosine methylation in the Table of sequences, and so, it is not clear how or if the newly added claim even further limits claim 1, particularly with regard to the elected portion of the claim.  Further still, the claim refers “the Table of Sequences”.
MPEP 2173.05(s)   states:
Where possible, claims are to be complete in themselves. Incorporation by reference to a specific figure or table “is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Incorporation by reference is a necessity doctrine, not for applicant’s convenience.” Ex parteFressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993) (citations omitted). 

The claim is not complete since an incorporated table cannot be used to define a claim.  In this case, since the SEQ ID NO listed in claim 1 do not even appear to have methylation where listed in the Table of Sequences, the reference to the Table of Sequences appears to be unnecessary.  Furthermore, any sequence in which applicant desired to claim a particular methylated portion could be clearly recited in the claims, and so there is a practical way to define the invention in words. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huletsky et al. (US2008/0227087).  
 	Huletsky et al.  teach specific, ubiquitous and sensitive methods and compositions for determining the presence or amount of S. aureus methicillin-resistant strains, in particular for detecting MREJ types xi-xx.  Huletsky et al. provide an aliment of 19 representative MREJ types comprising the orfX, the integration site and the first 535 nucleotides of the SSCmec right extremity (35).  
	In figure 2 and in example 5, the reference teaches primers specific for each MREJ type, one hybridizes to orfX, and is an “orfX amplification oligomer” and SCCmec right extremity junction amplification oligomer.  The combination of amplification oligomers is configured to produce an orfX/SCCmec junction amplicon from about 200 nucleotide to about 2000 nucleotides as is apparent.  
	 The reference teaches that the disclosed primers are used in an amplification reaction for example PCR (p. 25).  The reference teaches targets can be detected by amplification with primers and then amplification products can be detected through detection of probes that anneal to the amplification products (para 48).  Such probes are “detection oligomers.”  The reference teaches probes used for detection after amplification can have labels such as the non-nucleotide labels radioisotopes, fluorescent molecules, biotin and the like (para 50).  Thus, the reference teaches at least one detection oligomer comprising a non-nucleotide label.  
	The reference teaches providing more than one primer or probe for reactions conducted in different physical enclosures or in the same physical enclosures (p. 49-50).  The reference exemplifies sets of primers for detecting many different MREJ targets, and with regard to claim 7 includes sets of oligomers that specifically hybridize to MREJ xii, xiii, and xiv.  See figures and table 4 for example.  
	The reference teaches kits comprising primers and probes (32).  
 	The reference additionally teaches that oligonucleotide sequences other than those explicitly described and which are appropriate for detection and/or identification of MRSA may be derived from the MREJ sequences disclosed in the reference or from database sequences (para 55).  The reference teaches that it is quite possible for the individual skilled in the art to derive, from the selected DNA fragments oligonucleotides which are suitable for diagnostic purposes (para 55).  The reference provides guidance about constructing, design and synthesis of primers and probes on pages 5-7.  
 	Figure 2 illustrates that primers 45 and 30 can be used to amplify all disclosed MREJ.  Figure 2 identifies many primers that can amplify each type of MREJ.  
	For reference and context the disclosed primers are aligned to SEQ ID NO:  56 in Huletsky.  
SEQ ID NO:  62 is identical to nucleotides 184-206 of SEQ ID NO: 56, within a conserved region illustrated in figure 3D.
 SEQ ID NO:  30 is identical to nucleotides 316-334 of SEQ ID NO: 56, within a conserved region illustrated in figure 3G.
SEQ ID NO:  45 is identical to nucleotides 392-412 of SEQ ID NO:  56, within a conserved region illustrated in figure 3F
SEQ ID NO:  48, identified in Table 9 is identical to nucleotides 448-467 of SEQ ID NO:  56, within a conserved region illustrated in figure 3H.  
 The claims require an orfX primer configured to specifically hybridize to “a site” comprising at least one position of 186 or 192 of SEQ ID NO:  16.    Nonetheless, none of the primers taught by Huletsky et al. overlap with nucleotide 186 or 192 of SEQ ID NO: 16 when they hybridize to their target orfX site.  Instant SEQ ID NO:  16 shares 98.7% identity with nucleotides 65-420 of SEQ ID NO:  56 of Huletsky et al.  Position 186 of SEQ ID NO:  16 aligns with position 250 of SEQ ID NO:  86 and 192 is position 256 of SEQ ID NO:  86.  This region is illustrated in Figure 3E of Huletsky et al. where it is evident that the region is conserved among all disclosed MREJ illustrated in the figure.  Instant SEQ ID NO:  59 is nucleotides 242-257 of SEQ ID NO: 56 of the reference and SEQ ID NO:  60 is nucleotides 245-267.  Figure 3E illustrates that these regions are both fully conserved.  Instant SEQ ID NO:  60, the elected embodiment for the orfX amplification primer of claim 1 is identical to nucleotides 245-267 of SEQ ID NO:  56.  This primer inherently hybridizes to both positions 186 and 192 of SEQ ID NO:  16. 
Huletsky et al. does not teach a MREJ amplification primer that is configured to specifically hybridize to a site comprising position 491 of SEQ ID NO:  17 and position 555 of SEQ ID NO:  18.  These positions occur in position 555 of SEQ ID NO:  56 of Huletsky et al.  Sequence 56 of Huletsky et al. is identical to instant SEQ ID NO:  18.  Huletsky et al. teaches an MREJ amplification primer that hybridizes to nucleotides 557-580 of SEQ ID NO:  56 of that reference (SEQ ID NO:  24 taught by Huletsky), and this primer anneals two nucleotides away from position 555 of instant SEQ ID NO:  18/position 491 of SEQ ID NO:  17.  Instant SEQ ID NO: 84, the elected embodiment for the MREJ primer of claim 1, is the complement of nucleotides 543-567 of SEQ ID NO:  56.  This sequence is illustrated in Figure 3J, the nucleotide beginning at number 552 of the figure, in the xv row.  The rows are labeled in figure 3A.  
 	It would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to have modified the primer kits and methods taught by Huletsky et al. so as to have selected any additional primer from the disclosed, conserved orfX region to be used in the amplification of MREJ junctions and identification of MRSA in samples.  Furthermore, it would have been prima facie obvious to have modified the method and primers taught by Huletsky et al. so as to have selected an MREJ xv primer from the variable region to provide an additional oligonucleotide for specific detection of the variant.  Furthermore, it would have been prima facie obvious to have modified the kits and methods taught by Huletsky et al. so as to have included an oligomer configured to hybridize to specifically amplified products, and in particular to label such an oligomer following the teachings of Huletsky et al.  With regard to the orfX primer, it would have been prima facie obvious to have selected any primer from within the known orfX region of the sequences taught by Huletsky et al.  With regard to the MREJ amplification oligomer, it would have been prima facie obvious to have modified this primer to have selected a slightly longer primer or to have shifted it upstream or downstream within the disclosed sequence in order to provide an equivalent functional primer and primer pair for detecting the target, and with respect to detection oligomers, it would have been obvious to have selected that hybridize anywhere within the amplified sequences.  
 	An ordinary artisan would have been motivated to do so with a reasonable expectation of success, since: (i) Huletsky et al expressly taught designing oligonucleotide primers from the known SCCmec sequences, and suggested explicitly that additional primers could be selected, (ii) the sequences of MREJ for a variety of MRSA sequences were known, and Huletsky et al. provide many of these sequences in alignment with one another for identifying regions of similarity and difference (iii) Huletsky et al. demonstrate ofrX primers that were selected from regions that are conserved among all disclosed sequences, and positions 186 and 192 are clearly illustrated as being within the conserved region, (iv) Huletsky exemplify the selection of MREJ version specific primers from regions of high levels of difference among each sequence and provide an alignment showing how the different MREJ are related to one another, (v) Huletsky teach kits and compositions which include detection oligomers for the detection of amplified fragments, and further teach non-nucleotide labels for visualizing related amplicons and (iv) Huletsky provided extensive guidance for the design and construction of oligomers for detection of an MREJ target or targets. The combined teachings of the reference would have suggested a finite number of possible PCR primer pairs (i.e. amplification oligomers) and detection probes (i.e. detection oligomers) that could be designed from the disclosed MREJ sequences, and, based on the teachings of Huletsky et al., the ordinary artisan would have expected predictable results in obtaining and using these oligonucleotides in the MRSA detection method of Huletsky.
Claims 1, 3, 7, 44, 52, 55, 63, 66, 102 and 137 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huletsky et al. (US2008/0227087) in view of Becker et al., Garcia et al. (Lancet Infect Dis 2011; 11: 595–603, plus 16 pages of webappendix) and GenBank NG_047938.1 and HF569116.1, as evidenced by alignment of GenBank NG_047938.1 and HF569116.1.  
 	Huletsky et al.  teach specific, ubiquitous and sensitive methods and compositions for determining the presence or amount of S. aureus methicillin-resistant strains, in particular for detecting MREJ types xi-xx.  Huletsky et al. provide an aliment of 19 representative MREJ types comprising the orfX, the integration site and the first 535 nucleotides of the SSCmec right extremity (35).  
	In figure 2 and in example 5, the reference teaches primers specific for each MREJ type, one hybridizes to orfX, and is an “orfX amplification oligomer” and SCCmec right extremety junction amplification oligomer.  The combination of amplification oligomers is configured to produce an orfX/SCCmec junction amplicon from about 200 nucleotide to about 2000 nucleotides as is apparent.  
	 The reference teaches that the disclosed primers are used in an amplification reaction for example PCR (p. 25).  The reference teaches targets can be detected by amplification with primers and then amplification products can be detected through detection of probes that anneal to the amplification products (para 48).  Such probes are “detection oligomers.”  The reference teaches probes used for detection after amplification can have labels such as the non-nucleotide labels radioisotopes, fluorescent molecules, biotin and the like (para 50).  Thus, the reference teaches at least one detection oligomer comprising a non-nucleotide label.  
	The reference teaches providing more than one primer or probe for reactions conducted in different physical enclosures or in the same physical enclosures (p. 49-50).  The reference exemplifies sets of primers for detecting many different MREJ targets, and with regard to claim 7 includes sets of oligomers that specifically hybridize to MREJ xii, xiii, and xiv.  See figures and table 4 for example.  
	The reference teaches kits comprising primers and probes (32).  The reference teaches methods which employ a polymerase.  
 	The reference additionally teaches that oligonucleotide sequences other than those explicitly described and which are appropriate for detection and/or identification of MRSA may be derived from the MREJ sequences disclosed in the reference or from database sequences (para 55).  The reference teaches that it is quite possible for the individual skilled in the art to derive, from the selected DNA fragments oligonucleotides which are suitable for diagnostic purposes (para 55).  The reference provides guidance about constructing, design and synthesis of primers and probes on pages 5-7.  
 	Figure 2 illustrates that primers 45 and 30 can be used to amplify all disclosed MREJ.  Figure 2 identifies many primers that can amplify each type of MREJ.  
	For reference and context the disclosed primers are aligned to SEQ ID NO:  56 in Huletsky.  
SEQ ID NO:  62 is identical to nucleotides 184-206 of SEQ ID NO: 56, within a conserved region illustrated in figure 3D.
 SEQ ID NO:  30 is identical to nucleotides 316-334 of SEQ ID NO: 56, within a conserved region illustrated in figure 3G.
SEQ ID NO:  45 is identical to nucleotides 392-412 of SEQ ID NO:  56, within a conserved region illustrated in figure 3F
SEQ ID NO:  48, identified in Table 9 is identical to nucleotides 448-467 of SEQ ID NO:  56, within a conserved region illustrated in figure 3H.  
 The claims require an orfX primer configured to specifically hybridize to “a site” comprising at least one position of 186 or 192 of SEQ ID NO:  16.  None of the primers taught by Huletsky et al. overlap with nucleotide 186 or 192 of SEQ ID NO: 16 when they hybridize to their target orfX site.  Instant SEQ ID NO:  16 shares 98.7% identity with nucleotides 65-420 of SEQ ID NO:  56 of Huletsky et al.  Position 186 of SEQ ID NO:  16 aligns with position 250 of SEQ ID NO:  86 and 192 is position 256 of SEQ ID NO:  86.  This region is illustrated in Figure 3E of Huletsky et al. where it is evident that the region is conserved among all disclosed MREJ illustrated in the figure.  Instant SEQ ID NO:  59 is nucleotides 242-257 of SEQ ID NO: 56 of the reference and SEQ ID NO:  60 is nucleotides 245-267.  Figure 3E illustrates that these regions are both fully conserved.  Instant SEQ ID NO:  60, the elected embodiment for the orfX amplification primer of claim 1 is identical to nucleotides 245-267 of SEQ ID NO:  56.  This primer inherently hybridizes to both positions 186 and 192 of SEQ ID NO:  16. 
With regard to claim 4, Huletsky et al. does not teach a MREJ amplification primer that is configured to specifically hybridize to a site comprising position 491 of SEQ ID NO:  17 and position 555 of SEQ ID NO:  18.  These positions occur in position 555 of SEQ ID NO:  56 of Huletsky et al.  Sequence 56 of Huletsky et al. is identical to instant SEQ ID NO:  18.  Huletsky et al. teaches an MREJ amplification primer that hybridizes to nucleotides 557-580 of SEQ ID NO:  56 of that reference (SEQ ID NO:  24 taught by Huletsky), and this primer anneals two nucleotides away from position 555 of instant SEQ ID NO:  18/position 491 of SEQ ID NO:  17.  Instant SEQ ID NO: 84, the elected embodiment for the MREJ primer of claim 1, is the complement of nucleotides 543-567 of SEQ ID NO:  56.  This sequence is illustrated in Figure 3J, the nucleotide beginning at number 552 of the figure, in the xv row.  The rows are labeled in figure 3A.  
The reference teaches that the kits, primers and probes disclosed can be used in combination with previously described primers or probes for detecting MREJ types i to x (para 56).  
 	It would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to have modified the primer kits and methods taught by Huletsky et al. so as to have selected any additional primer from the disclosed, conserved orfX region to be used in the amplification of MREJ junctions and identification of MRSA in samples.  Furthermore, it would have been prima facie obvious to have modified the method and primers taught by Huletsky et al. so as to have selected an MREJ xv primer from the variable region to provide an additional oligonucleotide for specific detection of the variant.  Furthermore, it would have been prima facie obvious to have modified the kits and methods taught by Huletsky et al. so as to have included an oligomer configured to hybridize to specifically amplified products, and in particular to label such an oligomer following the teachings of Huletsky et al.  With regard to the orfX primer, it would have been prima facie obvious to have selected any primer from within the known orfX region of the sequences taught by Huletsky et al.  With regard to the MREJ amplification oligomer, it would have been prima facie obvious to have modified this primer to have selected a slightly longer primer or to have shifted it upstream or downstream within the disclosed sequence in order to provide an equivalent functional primer and primer pair for detecting the target, and with respect to detection oligomers, it would have been obvious to have selected that hybridize anywhere within the amplified sequences.  
An ordinary artisan would have been motivated to do so with a reasonable expectation of success, since: (i) Huletsky et al expressly taught designing oligonucleotide primers from the known SCCmec sequences, and suggested explicitly that additional primers could be selected, (ii) the sequences of MREJ for a variety of MRSA sequences were known, and Huletsky et al. provide many of these sequences in alignment with one another for identifying regions of similarity and difference (iii) Huletsky et al. demonstrate ofrX primers that were selected from regions that are conserved among all disclosed sequences, and positions 186 and 192 are clearly illustrated as being within the conserved region, (iv) Huletsky exemplify the selection of MREJ version specific primers from regions of high levels of difference among each sequence and provide an alignment showing how the different MREJ are related to one another, (v) Huletsky teach kits and compositions which include detection oligomers for the detection of amplified fragments, and further teach non-nucleotide labels for visualizing related amplicons and (iv) Huletsky provided extensive guidance for the design and construction of oligomers for detection of an MREJ target or targets. The combined teachings of the reference would have suggested a finite number of possible PCR primer pairs (i.e. amplification oligomers) and detection probes (i.e. detection oligomers) that could be designed from the disclosed MREJ sequences, and, based on the teachings of Huletsky et al., the ordinary artisan would have expected predictable results in obtaining and using these oligonucleotides in the MRSA detection method of Huletsky. 	 
Huletsky teaches that methods to detect and identify MRSA based on the detection of the mecA gene and S. aureus-specific chromosomal sequences have been described.  However Huletsky et al. does not teach a kit or composition which includes primers for the detection of both the MREJ and also mecA/mecC, nor does the reference teach a method which employs such a kit for the detection of MRSA. 
Becker et al. teaches an advanced methicillin-resistant Staphylococcus aureus (MRSA) detection PCR approach targeting SCCmec-orfX along with mecA and mecC.  Becker et al. teaches that combining the two target strategies might help overcome some of the detection and interpretation disadvantages of available assays that may lead to incorrect result. 
It would have been prima facie obvious to one having ordinary skill in the art before the invention was made to have modified the kits, compositions and methods taught by Huletsky et al. so as to have additionally provided detection oligomers including primers and probes for the detection of both mecA and mecC.  One would have been motivated to make such a modification by the express teachings of Becker that such a combined method might overcome some of the detection disadvantages that occur when relying on teh MREJ or mecA/mecC assays alone.  
Huletsky et al. in view of Becker et al., however, do not teach a first and second mecA/mecC amplification oligomer as claimed. 
Garcia et al. teaches discovery of a divergent mecA homologue discovered in teh LGA251 genome of S. aureus.  This divergent mecA is inherently MecC.  Furthermore, Garcia et al. teach that the mecA sequencesfrom two S. aureus species and six other Staphyloccus species were aligned with using commercial software.  Primers chosen from conserved regions with a GC proportion of 40%.  Commercial software was used to check for melting temperatures, self-complementarity and to confirm amplicon size.  The selected primers were as follows:
Fw, 5´ TCACCAGGTTCAAC[Y]CAAAA 3´; and 
Rv, 5´ CCTGAATC[W]GCTAATAATATTTC 3´.
 	The forward primer taught by Garcia et al. hybridizes to a position 1312 of SEQ ID NO:  13 and position 1203 of SEQ ID NO:  14, as is evident by aligning the primer taught by the reference to the instantly disclosed sequences.  The primer is considered a primer that “competes for hybridization under stringent conditions for binding to a mecC nuclec acid with an oligomer having a sequence consisting of SEQ ID NO:  35.”  This limitation states a property of the primer.  If SEQ ID NO:  35 and the Garcia primer were together in solution with a mecC target, it is inherent that they would compete due to their sequence similarity (Garcia primer is identical to nucleotides 1-20 of SEQ ID NO:  35).  
	Garcia et al. exemplifies the use of a degenerate position within the amplification oligomers to enable detection of both mecA and mecC with a single amplification reaction.  Garcia et al. exemplifies employing degenerate primers at positions that vary between the MecA and the variant mecA sequence (See webappendix p. 2).  
	The reverse primer taught by Garcia et al. does not hybridize to position 1394 of SEQ ID NO:  13 or position 1285 of SEQ ID NO:  14.  
	The complete sequence of the mecA and variant mecC sequences were known.  See GenBank NG_047938.1 and HF569116.  The portion of these genes that contains the recited position is within a stretch of high identity between the two genes.  See attached alignment.  
	Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to have aligned the two sequences, as taught by Garcia et al. and to have examined the comparison either using commercially available software or by eye so as to identify regions downstream from the forward primer taught by Garcia et al. in order to identify additional reverse primers that would function in the assay.  To this end, a skilled artisan at the time of filing would have designed primers and probes to known sequences (such as the sequences disclosed in the above references) with a high expectation of success.  To design such primers constituted routine and conventional optimization at the time of filing.  See In re Aller, 220 F.2d 454, at 456 (CCAP 1955) (“where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”).  Both Huletsky et al. and Garcia et al.  describe how to design and optimize primers and probes for PCR applications.  As noted in In re Aller, 105 USPQ 233 at 235, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. Routine optimization is not considered inventive and no evidence has been presented that the primer selection performed was other than routine, that the products resulting from the optimization have any unexpected properties, or that the results should be considered unexpected in any way as compared to the closest prior art.  In sum, the claimed primers and methods employing them in amplification are prima facie obvious because there was clear motivation to design PCR primers to detect the same mecA and mecC sequence; and designing and optimizing such primers constitutes a well-known, routine and conventional technique which would yield the claimed primers with a reasonable expectation of success.
	Thus, having carefully considered all of this, the rejected claims are obvious in view of the prior art.   	
 	Applicants should submit secondary evidence of non-obviousness in line with MPEP §§ 716.01-716.02 (e.g. unexpected results evidence).
Claims 10 and 15 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Huletsky et al. (US2008/0227087) in view of Becker et al. (J Clin Microbiol 54:180 –184), Garcia et al. (Lancet Infect Dis 2011; 11: 595–603, plus 16 pages of webappendix) and GenBank NG_047938.1 and HF569116.1, as evidenced by alignment of GenBank NG_047938.1 and HF569116.1 as applied to claims 1, 3, 4, 7, 9, 44, 52, 55, 63, and 66 above, and further in view of Courjal et al. WO 2008/140612.
 	The teachings of Huletsky et al. in view of Becker et al., Garcia et al., the GenBank records, and as evidence by the alignment are given previously in this office action and fully incorporated in this rejection.  The combined references do not teach at least one MREJ amplification oligomer that comprises SEQ ID NO:  50.  
	Courjal et al. teaches methods and compositions for the detection and/or quantification of S. aureus in a sample, including oligomers for amplification and detection of MREJ sequences.  The reference teaches SEQ ID NO:  98 which comprises instant SEQ ID NO:  50 (see nucleotides 3-22) and is disclosed as an MRSA specific probe for the detection of MREJ i (p. 9, 34).  
	It would have been prima facie obvious to one having ordinary skill in the art before the invention was made to have modified the kits for detecting MRSA taught by Huletsky et al. in view of Becker et al., Garcia et al., the GenBank records, and as evidence by the alignment so as to have included additional amplification oligomers for the detection of MRSA in samples.  AS Courjal et al. exemplifies such a probe, it would have been obvious to include it in the compositions of the prior art to provide additional options to one skilled in the art for the detection of MRSA.  
Claims 97 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Huletsky et al. (US2008/0227087) as applied to claims 4 and 9 above, and further in view of Ma et al. US 20080160524 and Skrzypezynski (US 2008/0015349).
 	The teachings of Huletsky et al. are given previously in this office action and fully incorporated in this rejection.  The combined references secondary detection oligomer that comprises a label and is configured to interact with a fragment of a primary detection oligomer, wherein the sequence of the secondary oligomer comprises the sequence of elected SEQ ID NO:  58. 
Ma et al. teach method and compositions for detecting MRSA which include a secondary detection oligomer (paragraph 30, Figure 127A).   The reference teaches employing an Invader assay reaction deign (para 381 and following) which includes detecting a released cleavage fragment from a primary reaction to be used in a secondary reaction (paragraph 451).  The  assay employs a structure referred to as a FRET cassette (paragraph 451).   The reference discloses an invader assay for the detection of MRSA (1163 and following).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to have modified the method taught by Huletsky et al. so as to have included a FRET detection cassette in the kits and compositions for the detection of MRSA.  One would have been motivated to do this by the exemplification of Ma et al. using an invader assay for the detection of MRSA, and in order to take advantages of the invader assay as disclosed by Ma et al.  
The combined references do not teach a FRET cassette probe that comprises SEQ ID NO:  58.  
Skrzypezynski et al. provide a FRET cassette identical to SEQ ID NO:  58 for use in secondary reactions of invader cleavage assays.  The reference illustrates in Figure 1 that the FRET cassette itself does not hybridize to the target sequence.  The FRET cassette identical to SEQ ID NO:  58 is taught at least in paragraph 187 as employed in an invader reaction (see SEQ ID NO:  9 therein).  
It would have been prima facie obvious to one having ordinary skill in the art to have modified the kit taught by Huletsky et al. in view of Ma et al. so as to have substituted the FRET cassette taught by Ma et al. with the cassette taught by Skrypezynski to achieve the predictable result of providing a composition for detecting MRSA using an invader format.  
Claims 1, 4, 7, 10, 15, 44, 52, 84, 66,  and 102 and 137 is/are rejected under 35 U.S.C. 103 as being unpatentable over NEB Catalog (1996/1997), pp. 111 in view of Rothstein et al. (1994) PNAS USA 91: 4155-4159.
 	The instantly rejected claims encompass compositions of nucleic acids that are unlimited in the number of different oligomers that can be contained in the composition, and in most cases require no minimum or maximum length to the claimed oligomers.  The claims contain additional language that set for the intended use for many of the claimed oligomers.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  
The NEB catalog offered for sale a random primer mix of 12mer and 24mer nucleotide primers.  As the calculation below shows, about 3.2 x 108 molecules of every 12-mer and about 9 molecules of every single 24 mer are present in each tube of the 24 nucleotide mixtures.
a.	Molecular weight of 12-mer:
12 x 325 daltons/nucleotide = 3,900 daltons = 3,900 g/mol
b.	Total number of possible 12-mers:
412 = 1.6 x 107 molecules
c.	How many molecules of 12-mer in a vial sold by NEB:
1 A260 unit = 33 mg = 3.3 x 10-5 g
3.3 x 10-5 g  / 3,900 g/mol = 8.4 x 10-9 mol
(8.4 x 10-9 mol) x (6.02 x 1023 molecules/mol) = 5 x 1015 molecules
d.	How many molecules of each 12-mer in a single vial:
5 x1015 molecules / 1.6  x 107 molecules  = 3.2 x 108 molecules of each 12-mer per vial
e.	Molecular weight of 24-mer:
24 x 325 daltons/nucleotide = 7,800 daltons = 7,800 g/mol
f.	Total number of possible 24-mers:
424 = 2.8 x 1014 molecules
g.	How many molecules of 24-mer in a vial sold by NEB:
1 A260 unit = 33 mg = 3.3 x 10-5 g
3.3 x 10-5 g  / 7,800 g/mol = 4.2 x 10-9 mol
(4.2 x 10-9 mol) x (6.02 x 1023 molecules/mol) = 2.5 x 1015 molecules
h.	How many molecules of each 24-mer in a single vial:
2.5 x1015 molecules /  2.8 x 1014 molecules  = 9 molecules/vial
 	The claims encompass a large genus of possible nucleic acid oligomers with no particular base composition or length.  The NEB catalog kits will inherently and necessarily contain 12 and 24 nucleotides primers encompassed by the claimed recitation.  
 	Thus, the prior art inherently teaches oligomers having sequences meeting each of the requirements set forth in the claims.  
 	The NEB catalog does not teach at least one detection oligomer that contains a non-nucleotide detectable label or polymerase. 
 	The NEB Catalog suggests that the kit can be used for universal detection and visualization of DNA fragments, citing the method of Rothstein et al.  The method used by Rothstein et al. utilizes a reporter group (fluorecein-conjugated dUTP and/or anti-fluorescein-conjugated horseradish peroxidase); p. 4156, first column).  The methods also employ a polymerase.  
It would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to have modified the kits taught by the NEB catalog so as to have included a reporter group in order to provide a more complete set of reagents for universal detection and visualization of DNA fragments and a polymerase for carrying out the modification.   The resulting product would contain an unlimited number of detection oligomers with a non-nucleotide label.  

	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


 	Claims 1, 4, 7, 10, 15, 44, 52, 55, 63, 66 and 137 rejected under 35 U.S.C. 101 because the claimed invention is directed to natural phenomenon without significantly more. The claim(s) recite(s) many nucleic acid oligomers which are fragments of naturally occurring Staphylococcus sequences.  These are merely a combination of naturally occurring sequences with fails to yield sequences that are markedly different from products of nature.  The rejected claims do require “at least one detection oligomer comprising a non-nucleotide detectable label” in addition to the recited nature based product judicial exceptions. This labeled oligomer is not sufficient to integrate the compositions into a practical application because it is recited at such a broad level of generality that it has no recited or required functional relationship with the claimed nature based products.  Likewise this element is not sufficient to amount to significantly more than the judicial exception because it is recited at such a high level of generality and has no claimed relationship with the other molecules in the composition.  Labeling oligonucleotides was well established routine and conventional at the time the invention was made. 
Improper Markush Rejection

Claim 7, 10, 15, 44, 52, 58, 63, 66, and 97 are rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 706.03(y). 
The Markush grouping oligomers claimed in the alternative identified by unique targets and/or SEQ ID NO is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons: each oligomer has a unique structure that is not in common with any other in the group and is not claimed with any evident structure required in common. 
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.

Response to Remarks
 	Any rejection not reiterated or specifically addressed was overcome by amendment. 
 	Applicant argued that phrase “mecA/mecC amplification oligomer” is explicitly described in paragraph 0093, see response 5/2/2022, p. 12.  This is persuasive to overcome the rejection. 
 	With regard to the obviousness rejections, Applicant argues that the claimed combination of orfX amplification oligomer and the first MREJ amplification oligomer results in the unpredicted beneficial properties described in the examples of the instant application.   Applicant argues that example 1 describes “the combination of such orfX and first MREJ amplification oligomers” worked well with “other oligomers” to allow for multiplexing, resulting in the detection of not just an orfX/SCCmec junction amplicon from type xv but also other amplicons such as a mec amplicon and a GAPDH amplicon.   Example 2 contrasted a method with a commercial assay and found more accurate detection.  Example 3 shows a specific set of oligomers had high sensitivity for detection of MREJ type xv.  Example 5 showed high specificity. 
	This argument is not commensurate in scope with the claims, since the claims are drawn to “kits or compositions” and “methods” and do not recite or require multiplexing of any elements.  The claimed kits could include the recited oligomers in different solutions, for example.  There is nothing that limits their use to “multiplex” amplification reactions.  Furthermore, the examples in the specification employ very specific oligonucleotides in combination, as well as a particular assay format and the claims do not recite any specific SEQ ID NO as required elements, nor do the claims recite the exemplified assay format.  Each of these elements could affect the sensitivity or specificity of an assay.  Further still, claim 4 only requires one primer pair, which could not by itself even be used in a multiplex amplification.  Further still, there is no comparison to the oligonucleotides of the closest prior art cited in the rejection to show any unexpected property.  With regard to the rejections based on Huletsky, applicant argues that one of skill in the art could not have predicted that out of the numerous possible combinations of orfX and MREJ amplification oligomers, which would provide the above beneficial results.   However, as noted in the rejection, the claimed molecules are selected from clearly conserved regions in the sequences, and they would be expected to amplify their targets with specificity.   
	Applicant further argues, with regard to the NEB catalog, that one of skill in the art could not have predicted which combinations of amplification oligomers would provide the above beneficial results.  However, the claims are sufficiently broad so as to encompass compositions with any number of oligomers, and no selection of combinations is required to meet the limitations of the rejected claims.  The argument is not commensurate in scope with the claims.  
	The rejections for obviousness are maintained. 
	With regard to the subject matter eligibility rejections, applicant points out that the 101 analysis includes the markedly different characteristics analysis.  Applicant argues that the recited detection oligomers comprise a non-nucleotide label, and can interact with a target nucleic acid to form a detectable complex.  The detection oligomers differ from any product of nature.  This is not disputed.  However, the claims rejected are not drawn solely to the “detection oligomers”.  They clearly include nucleic acid oligomers which are fragments of naturally occurring Staphylococcus sequences.  These are merely a combination of naturally occurring sequences with fails to yield sequences that are markedly different from products of nature.  Here the rejected claims are sufficiently broad so as to encompass the claimed oligomers each within its own container, for example.  In this case, the judicial exceptions recited in the claims are the unlabeled claimed oligomers.  As applicant notes, the rejected claims do require “at least one detection oligomer comprising a non-nucleotide detectable label” in addition to the recited nature based product judicial exceptions. This labeled oligomer is not sufficient to integrate the compositions into a practical application because it is recited at such a broad level of generality that it has no recited or required functional relationship with the claimed nature based products.  Likewise this element is not sufficient to amount to significantly more than the judicial exception because it is recited at such a high level of generality and has no claimed relationship with the other molecules in the composition.  Labeling oligonucleotides was well established routine and conventional at the time the invention was made. 	The rejection is maintained. 
	With regard to the improper Markush rejection, applicant traversed because the recited oligomers belong to the same chemical class of oligomers.  However, this is not persuasive because the mere fact that the molecules share a the feature of being composed of nucleotides is not sufficient to be considered a “chemical class of oligomers”, since it is shared by all nucleic acid molecules.  The claimed molecules here can be distinguished from those in Wren where the totality of the claimed molecules included also the structural features necessary to ta-siRNAs.  No such common structure is present here.  The rejection is maintained. 
 
	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

  	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Juliet Switzer whose telephone number is (571)272-0753. The examiner can normally be reached Monday to Thursday, 8:00 AM-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on (571)-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Juliet Switzer
Primary Examiner
Art Unit 1634



/JULIET C SWITZER/Primary Examiner, Art Unit 1634